Citation Nr: 1201088	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-16 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a cervical strain.

4.  Entitlement to service connection for a left shoulder condition.

5.  Entitlement to service connection for a sinus/breathing condition.

6.  Entitlement to an initial rating in excess of 30 percent for the Veteran's service-connected psychiatric disorder.

7.  Entitlement to an increased initial rating for osteoarthritis of the lumbar spine, rated as 10 percent disabling prior to April 29, 2008 and as 20 percent disabling thereafter.

8.  Entitlement to an initial rating in excess of 10 percent for right knee arthritis.  

9.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis.

10.  Entitlement to an increased initial rating for left ankle arthritis, rated as noncompensably disabling prior to April 29, 2008 and as 10 percent disabling thereafter.

11.  Entitlement to an increased initial rating for right ankle arthritis, rated as noncompensably disabling prior to August 6, 2010, as 100 percent disabling from August 6, 2010 to December 1, 2010, and as 10 percent disabling thereafter.  

12.  Entitlement to a rating in excess of 30 percent for rupture, long head of right (dominant) biceps brachia, (right arm disability).

13.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.   

14.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1979 to October 1989.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of November 2006, April 2008, and August 2008 by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

Though the Veteran requested a Travel Board hearing and was twice scheduled for such a hearing, he did not attend either scheduled hearing.  As the Veteran has not asked to be rescheduled, nor has he submitted good cause for his missing his second scheduled hearing, this case may move forward without the need for a second remand.  

This case was previously before the Board in February 2011.  At that time, the Board remanded the Veteran's claim in order that he may be rescheduled for a Travel Board hearing.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As indicated above, however, the Board does find substantial compliance with its remand instructions and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

The issues of entitlement to increased initial ratings for a psychiatric disorder, for bilateral arthritis of the ankles, and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's claim for service connection for a sleep disorder was first denied by the RO in May 2004 on the bases that there was no evidence that the Veteran suffered from a sleep disorder during his active service and because there was no evidence that his current sleep apnea was causally related to his active service.  The Veteran did not perfect an appeal of this decision.  

2.  The additional evidence presented since the previous final denial does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a sleep disorder.  

3.  The Veteran did not suffer from hypertension during his active service or for many years thereafter, and there is no competent evidence indicating a nexus between his hypertension and his active service.  

4.  There is no competent evidence establishing a nexus between the Veteran's current chronic cervical strain and his active service.  

5.  There is no competent evidence establishing a nexus between the Veteran's current chronic left shoulder strain and his active service.  

6.  There is no competent evidence that the Veteran currently suffers from a chronic, ratable sinus or breathing condition.  

7.  Prior to April 28, 2008, the Veteran's lumbar spine disability did not result in forward flexion of 60 degrees or fewer, a combined range of motion of 120 degrees or fewer, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

8.  Between April 28, 2008 and August 8, 2008, the Veteran's lumbar spine disability did not result in forward flexion of 30 degrees or fewer or in favorable ankylosis of the entire spine.

9.  From August 8, 2008, the Veteran's lumbar spine disability has been productive of forward flexion to less than 31 degrees.  

10.  From August 8, 2008 to the present, the Veteran's lumbar spine disability has not resulted in unfavorable ankylosis of the entire thoracolumbar spine.  

11.  The Veteran's arthritis of the right knee has not resulted in flexion of 30 degrees or fewer, or ankylosis, and he has full extension.

12.  The Veteran's traumatic arthritis of the left knee has not resulted in flexion of 30 degrees or less, or ankylosis and he has full extension.

13.  The Veteran's right arm disability results in moderately severe injuries to his dominant arm, but not a severe injury.  

14.  The average puretone threshold in decibels in an authorized audological evaluation in June 2008 was 56 in the right ear and 50 in the left.  Speech recognition scores using the Maryland CNC word lists were 72 percent in the right ear and 76 percent in the left.  

15.  The average puretone threshold in decibels in an authorized audological evaluation in April 2009 was 51 in the right ear and 45 in the left.  Speech recognition scores using the Maryland CNC word lists were 64 percent in the right ear and 76 percent in the left.  


CONCLUSIONS OF LAW

1.  The prior RO decision of May 2005 is final.   38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been presented to reopen the Veteran's claim for service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

4.  The criteria for service connection for a chronic cervical strain have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

5.  The criteria for service connection for a chronic left shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

6.  The criteria for service connection for a sinus or breathing condition have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

7.  The criteria for a rating in excess of 10 percent prior to April 28, 2008 for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.59, 4.71a, Diagnostic Code 5242 (2011).

8.  The criteria for a rating in excess of 20 percent between April 28, 2008 and August 8, 2008 for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.59, 4.71a, DC 5242.

9.  The criteria for a 40 percent rating (but no higher) since August 8, 2008 for the Veteran's lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.59, 4.71a, DC 5242.

10.  The criteria for a rating in excess of 10 percent for the Veteran's arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a, Diagnostic Codes (DC) 5003, 5010, 5256-63 (2011).

11. The criteria for a rating in excess of 10 percent for the Veteran's left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a, DCs 5003, 5010, 5256-63.

12.  The criteria for a rating in excess of 30 percent for the Veteran's right arm disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.73, DC 5303 (2011).  

13.  The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

First, with respect to the Veteran's claims for increased initial ratings, VA has met its duty to notify for these claims.  Service connection for these issues was granted in an April 2008 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the Veteran's claim to reopen his denied claim for service connection for sleep apnea, the duty to notify was satisfied by an August 2007 letter sent to the Veteran that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This same letter defined new and material evidence, and it informed him of what evidence would be necessary to substantiate the element of the claim for service connection that was found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

For the Veteran's claims for service connection, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2007 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For the Veteran's claims for increased ratings, VA satisfied its duty to notify via a May 2006 letter sent to the Veteran that informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He subsequently was sent notice of the particular conditions for which he was service connected and what evidence was required to warrant an increased rating.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA medical treatment.  Records from the Social Security Administration have also been obtained.  

The Board notes that though the Veteran's service treatment records have been obtained, they are not complete.  Though the RO has made multiple attempts to obtain these records, they remain unavailable.  In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran was afforded VA compensation and pension examinations germane to all of his claims on appeal, with three exceptions: the Veteran did not undergo VA examinations for his claims for service connection for hypertension and a sinus/breathing condition, and for his claim to reopen.  For these issues, however, VA examinations are not required.  

Regarding hypertension, and sinus/breathing problems, the Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there may be a nexus between the current disability and any service related incident, then the Board may order an RO to have a claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  With respect to the Veteran's hypertension, there is no showing that the Veteran suffered from this disability in his active service, and there is no indication that his condition is otherwise related to his service.  With regard to the Veteran's claim for service connection for a sinus/breathing condition, the Board finds no evidence that the Veteran currently suffers from any such chronic condition.  Without an indication of a nexus, or without evidence of a current disability, the Board may consider the medical records already in the file without requiring a VA examination.

Regarding the claim to reopen, an examination is not warranted unless new and material evidence has been submitted and the claim is reopened.  As explained below, the claim is not reopened, and therefore, no examination is warranted.  

As noted above, the Board remanded the Veteran's case in February 2011 in order that the Veteran may be scheduled for a new Travel Board hearing.  The Veteran was sent a letter in May 2011 notifying him that his hearing was scheduled for July 2011.  The Veteran, however, did not attend his Travel Board hearing, and he has not shown good cause as to why his hearing should be rescheduled.

Given that the RO did attempt to schedule the Veteran for a hearing, the Board finds substantial compliance with its February 2011 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  New and Material Evidence Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  In this case, the Veteran contends that the RO erred in refusing to reopen and grant his previously denied claim for service connection for sleep apnea.  He asserts that on the basis of evidence he has now submitted, he meets the legal and factual criteria for service connection.  For the reasons that follow, his claim shall be denied.

A review of the procedural history of the Veteran's claims is instructive.  The Veteran first sought service connection for a sleep disorder in June 2003.  In a May 2004 rating decision, the RO denied the Veteran's claim, (along with others).  The RO found that though the Veteran currently suffered from sleep apnea, there was no evidence that the Veteran suffered from this condition during his active service and that there was no evidence that his condition was causally related to his active service.  The Veteran attempted to file a Notice of Disagreement with this rating decision in August 2004.  The RO informed him in an October 2004 letter, however, that his Notice of Disagreement was inadequate because it did not identify which issues he wished to appeal.  The Veteran did not respond to this letter, and his denial became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran sought to reopen his claim in a June 2007 claim.  In an August 2008 rating decision, the RO determined that the Veteran had not submitted new and material evidence sufficient to reopen his claim.  The Veteran filed a timely Notice of Disagreement with this decision, and in November 2009, the RO issued a Statement of the Case.  The Veteran thereafter filed a timely Substantive Appeal.  

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with respect to a new and material claim is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v Principi, 265 F.3d 1366, 1369 (2001) (holding that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened regardless of whether the previous action denying the claim was appealed to the Board).  

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In this case, the Veteran's claim fails because no new and material evidence has been submitted.  Though new VA treatment records showing the Veteran's continuing treatment for sleep apnea have been associated with his claims file, these are not material, as they do not discuss whether he suffered from his condition in service or whether his condition is related to service.  The Veteran's own statements regarding his claim similarly only address his current condition.  In neither his claim, his Notice of Disagreement, nor his Substantive Appeal does the Veteran provide any evidence or argument relating his current condition to his active service.  Absent this evidence, his claim shall not be reopened.

In summary, the Board finds that the May 2004 rating decision denying the Veteran service connection for sleep apnea is final.  The Board further finds that the Veteran has not submitted new and material evidence sufficient to reopen his claim.  Accordingly, the Veteran's claim shall not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

III.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

The Veteran seeks service connection for four different conditions, each of which is analyzed below.  

Hypertension

The Veteran seeks service connection for hypertension.  For the reasons that follow, his claim shall be denied.

First, the Board acknowledges that the Veteran currently suffers from hypertension.  A review of his VA treatment records shows that the Veteran was first diagnosed as suffering from hypertension in October 2008.  Subsequent treatment records confirm that the Veteran has continued to be diagnosed as suffering from this condition, and that he continues to receive treatment through the VA.  

That being said, the Veteran's claim fails because there is no evidence that the Veteran suffered from this condition in his active service, i.e., was incurred in service.  The Board acknowledges that the Veteran's complete service treatment records have not been obtained.  However, two examinations and reports of medical history from the Veteran's Reserve service have been obtained and associated with the claims file, and these records do not reflect that the Veteran was then suffering from hypertension.  

Pursuant to VA regulation, "the term hypertension means that the diastolic blood pressure is predominately 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm."  38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1) (2011).

The two Reserve examinations do not show that the Veteran's blood pressure meets these criteria.  In an April 1992 medical examination, the Veteran had a blood pressure reading of 110/66.  In a January 1996 examination, his blood pressure was 124/82.  These readings are below the thresholds considered to constitute hypertension as described by the applicable diagnostic code.  See 38 C.F.R. § 4.104, DC 7101 Note (1).  Further, neither of these examinations diagnosed the Veteran as suffering from hypertension.

Perhaps more importantly, the Veteran himself did not state that he was suffering from hypertension on his reports of medical history.  In both his April 1992 and January 1996 reports of medical history, the Veteran denied suffering from "high blood pressure."  Given that he identified suffering from other problems on those reports, his denying suffering from high blood pressure indicates that he did not suffer from this condition during his active service.  

Also, there is no evidence that the Veteran's current hypertension is otherwise related to his active service.  None of the Veteran's VA treatment providers have stated that there is a link between his current condition and his active service.  To the extent that the Veteran contends that such a link exists, the Board finds that he is not competent to do so.  While the Veteran is competent to state the dates of his diagnosis, determining the medical etiology of his hypertension requires specialized medical knowledge which the Veteran lacks.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77, n.4 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (stating that though a layperson may be competent to identify a condition like a broken leg, she would not be competent to identify a form of cancer).  The Board thus will not accept his statements as evidence of a nexus between his current condition and his active service.  

In summary, the Board finds that the Veteran did not suffer from hypertension during his active service or for many years thereafter, and that his hypertension is not causally related to his active service.  Accordingly, the Board concludes that the criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


Cervical Strain

The Veteran also seeks service connection for a cervical strain.  For the reasons that follow, this claim shall be denied.  

The Board acknowledges that the Veteran currently suffers from a chronic cervical strain.  The Veteran underwent a VA examination in July 2008.  The examiner diagnosed the Veteran as suffering from a chronic cervical strain.  

The Board also acknowledges that the Veteran suffered from neck pain during his active service.  During that service, the Veteran served as a paratrooper and made over 80 jumps.  He has testified that he suffered from pain in his neck as a result of those jumps.  The Board finds these statements to be credible, and concedes that the Veteran would have suffered from neck pain during his active service.  

The Veteran's claim fails, however, because there is no evidence that the Veteran's chronic cervical strain is related to his in-service neck pain.  In that July 2008 VA examination, the examiner noted that X-rays did not indicate that the Veteran was currently suffering from degenerative joint disease.  Further, he noted that April 1992 Reserve examinations were silent as to his suffering from any chronic neck condition, and that the Veteran did not note suffering from this condition on his report of medical history from that same month.  Accordingly, the examiner concluded that the Veteran's cervical condition is less likely as not caused by or a result of his active service or his service as a paratrooper.  (For the same reasons, the Board would not find contentions of on-going neck pain during the time since service, to be credible.)  

There is no other competent evidence indicating a nexus between the Veteran's current condition and his active service.  To the extent that the Veteran contends that there is such a link, the Board once again finds that he is not competent to do so.  See Jandreau v. Nicholson, 492 F.3d at 1376-77, n.4.  

In summary, despite the Veteran's current diagnosis and his credible in-service complaints of neck pain, the Board finds no competent, credible evidence establishing a nexus between the Veteran's cervical strain and his active service.  Accordingly, the Board concludes that the criteria for service connection for a chronic cervical strain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

Left Shoulder Condition

The Veteran also seeks service connection for a chronic left shoulder strain, a condition which he contends is causally related to his active service.  For the reasons that follow, his claim shall be denied.

First, the Board acknowledges that the Veteran currently suffers from a chronic left shoulder strain.  The Veteran underwent a VA examination in July 2008, and he was then diagnosed as suffering from this condition.

The Board shall also concede that the Veteran suffered from left shoulder pain or otherwise injured his shoulder in service.  Once again, the Veteran served as a paratrooper, invariably putting stress on his shoulders.  Further, the Veteran was injured in a September 1981 parachute accident, and is service-connected for residuals of that accident to his right shoulder.  The Veteran contends that he injured his left shoulder in that same accident.  Resolving all reasonable doubt in his favor, the Board shall thus concede that the Veteran suffered a left shoulder injury or otherwise suffered from left shoulder pain during his active service.

That being said, the Veteran's claim once again fails because the competent evidence of record does not indicate a nexus between his current condition and his active service.  As with his claim for a cervical strain, the examiner noted that the Veteran's X-rays do not show evidence of his suffering from degenerative joint disease in his left shoulder.  The examiner also noted that the Veteran denied suffering from shoulder pain in April 1992, and that he was not diagnosed as suffering from any left shoulder condition on an examination from that same month.  Accordingly, the examiner concluded that the Veteran's left shoulder strain is less likely as not caused by or a result of the Veteran's active service or his service as a paratrooper.  (Again, these facts would likewise render any contention of chronic left shoulder pain as present since active service, not to be credible.) 

There is no other competent evidence in the Veteran's claims file establishing a nexus between his current condition and his active service.  As above, to the extent that the Veteran himself contends that such a nexus exists, the Board finds that this determination requires medical knowledge and it not susceptible to lay opinion.  Accordingly, his statements are not considered competent.  See Jandreau v. Nicholson, 492 F.3d at 1376-77, n.4.  

In summary, the Board finds that the competent, credible evidence of record does not demonstrate a nexus between the Veteran's current left shoulder strain and his active service.  Accordingly, the Board concludes that the criteria for service connection for a left shoulder strain have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

Sinus/Breathing Condition

The Veteran also seeks service connection for a sinus or breathing condition.  As the Board finds no competent evidence that the Veteran currently suffers from such a condition, his claim shall be denied.  

In reviewing the Veteran's claims file, the Board finds no evidence that he is currently diagnosed as suffering from any sinus or breathing condition.  Despite the plethora of VA treatment records, only once has the Veteran sought treatment for any respiratory condition; in September 2009, the Veteran was noted to be suffering from an upper respiratory infection.  Otherwise, however, there is no evidence of the Veteran's being treated for any chronic sinus or breathing condition.  A September 2011 active problem list from the Veteran records the litany of conditions from which the Veteran suffers; of the 21 conditions listed, a sinus or breathing condition is not among them.  

The Veteran himself contends that he suffers from such a condition.  A July 2003 VA physical notes that the Veteran complained of a 15 year history of problems breathing through his nose.  In an August 2007 letter, the Veteran stated that his sinus and breathing problems are related to a 1986 fire in Fort Knox.  He stated that he has been diagnosed as suffering from sinus problems since that fire.  

The Board does not find the Veteran's statement to be competent or credible.  First, the Veteran is certainly competent to state that he has suffered from breathing problems, as this is a condition susceptible to lay observation.  The Veteran's contention that he suffers from a chronic, ratable condition, however, has not been corroborated by the medical evidence, and indeed, is contradicted by such.  Second, though the Veteran contends that he has suffered from sinus or breathing problems since a 1986 fire, the Board does not find this report to be credible.  Again, the Veteran underwent examinations in the Army Reserves in April 1992 and January 1996; in neither case was he diagnosed as suffering from any sinus or breathing condition.  Further, on his April 1992 and January 1996 reports of medical history, the Veteran denied suffering from throat trouble, shortness of breath, pain of pressure in chest, asthma, or chronic cough.  His contention that he suffered from a chronic breathing or sinus condition since his active service is thus not credible.  

It is axiomatic that "in the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, as there is no competent evidence that the Veteran suffers from a chronic sinus or breathing condition, his claim for service connection for such a condition must be denied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303.  

IV.  Increased Ratings Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

For the Veteran's claims for increased ratings for his musculoskeletal injuries, VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, as the Veteran's rating for his lumbar spine disability has already been staged, the Board must review the propriety of the date of the stage and the rating assigned.  

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Each of the Veteran's claims for increased ratings being decided herein is evaluated separately below.  

Osteoarthritis of the Lumbar Spine

The Veteran's osteoarthritis of the lumbar spine has been rated as 10 percent disabling prior to April 29, 2008 and as 20 percent disabling thereafter pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 applies to degenerative arthritis of the spine, and it is evaluated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula, a 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  Id.

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  A rating in excess of 40 percent for a lumbar spine disability requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined rating of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DC 5237 Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  Also, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Id., Note (1).  

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Again, the Veteran contends that he is entitled to increased ratings for his lumbar spine disability.  For the reasons that follow, the Board finds that from August 8, 2008 and thereafter, the Veteran now meets the criteria for a 40 percent rating.  

The Veteran has undergone two VA examinations germane to his lumbar spine disability.  In a March 2008 VA examination, the Veteran stated that he suffers from numbness and weakness in his back.  He stated that he is unable to sit for long periods, and that his back disability has a moderate affect on his activities of daily living.  

Upon examination, the examiner noted that the Veteran's posture, gait, position of head, curvature of spine, and symmetry of his back were normal.  The examiner did note that the Veteran had painful motion, paraspinal lumbar spasms, and was tender to palpation across his lumbar spine.  The Veteran's spine was not ankylosed.  The examiner noted that the Veteran's back disability did not result in any radicular symptoms.   

Range of motion testing revealed that the Veteran had flexion of 80 degrees, extension of 30 degrees, right lateral flexion of 30 degrees, left lateral flexion of 30 degrees, right lateral rotation of 20 degrees, and left lateral rotation of 20 degrees.  The Veteran thus had a combined range of motion of 210 degrees.  The examiner noted that the Veteran's motion was limited by pain, but the Veteran did not experience any loss of range of motion with repetitive motion.  

Based on this examination, the examiner diagnosed the Veteran as suffering from a chronic lumbar strain and mild degenerative arthritic changes in lumbar spine

The Veteran underwent a second VA examination on August 8, 2008.  At that time, the Veteran reported suffering from decreased motion, stiffness, spasms, pain with excessive motion or lifting, and mild flare-ups.  He denied suffering from fatigue and weakness.

Upon examination, the examiner reported that the Veteran's lumbar spine disability was not productive of spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  The Veteran's head position and gait were normal.  The Veteran had full strength in his bilateral upper and lower extremities.  The Veteran's reflexes in his upper and lower extremities were also reported as normal.  His spine was also not ankylosed.  

Range of motion testing revealed that the Veteran had flexion from 0-40 degrees with pain beginning at 20.  He had extension of 0-20 degrees with pain.  His right lateral flexion was from 0-30 degrees with pain over the movement, and his left lateral flexion was from 0-40 degrees with pain over the movement.  The Veteran had right and left lateral rotation of 10 degrees each way with pain.  His range of motion was not diminished with repetitive motion.  The examiner diagnosed the Veteran as suffering from osteoarthritis of the lumbar spine.  

There is little other evidence in the file that is pertinent to this claim.  Of note, however, in a November 2008 VA chiropractor appointment, the Veteran's back was described as having "good range of motion" but with pain.  

Based on the foregoing, the Board does not find that the Veteran meets the criteria for a 20 percent rating prior to April 28, 2008.  Under the General Rating Formula, to warrant a 20 percent rating, the Veteran would have to have forward flexion between 31 and 60 degrees, a combined range of motion of 120 degrees or fewer, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In his March 2008 VA examination, the Veteran had flexion of 80 degrees, a combined range of motion of 210 degrees, and did not have spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

Further, the Veteran does not meet the criteria for a rating in excess of 20 percent for the period from April 28, 2008 to August 8, 2008.  To qualify for an increased, 40 percent rating, the Veteran's lumbar spine disability would have to result in forward flexion of 30 degrees or less or favorable ankylosis of the entire spine.  As noted above, his March 2008 VA examination found that he had forward flexion of 80 degrees and did not suffer from ankylosis.  Accordingly, the criteria for an increased rating for this period have not been met.  

From August 8, 2008 onward, however, the Board does find that the criteria for a 40 percent rating have been met.  Again, the Veteran's August 2008 VA examination found that he had forward flexion of 0-40 degrees, but his pain began at 20 degrees.  Given the guidance from DeLuca, this finding thus shows that the Veteran's forward flexion is limited to 20 degrees, warranting the 40 percent rating.  

That being said, the Veteran does not meet the criteria for a rating in excess of 40 percent.  A 50 percent rating requires evidence of unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  As the Veteran's spine has never been found to be ankylosed, he is not entitled to a rating in excess of 40 percent.  

Finally, the Board notes that the Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2010).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The evidence shows that the Veteran suffers from pain and decreased motion in his lumbar spine, symptoms that are contemplated under the applicable rating criteria for osteoarthritis of the spine.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board concludes that the criteria for a 20 percent rating prior to April 28, 2008 for the Veteran's lumbar spine disability have not been met.  The Board also concludes that the criteria for a 40 percent rating between April 28, 2008 and August 8, 2008 for the Veteran's lumbar spine disability have not been met.  Finally, the Board concludes that the criteria for a 40 percent rating (but no higher) for the Veteran's lumbar spine disability have been met from August 8, 2008 and thereafter.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.59, 4.71a, DC 5242.

Right Knee Arthritis

The Veteran's right knee arthritis has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5010 refers to arthritis due to trauma, while Diagnostic Code 5260 covers limitation of flexion of the knee.

Again, Diagnostic Code 5010 covers traumatic arthritis and states that it is to be rated as degenerative arthritis.  Ratings for degenerative arthritis are addressed by Diagnostic Code 5003, stating that degenerative arthritis will be rated "on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved."  38 C.F.R. § 4.71a.  For VA purposes, normal range of motion of the knee is considered to be from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

As stated, Diagnostic Code 5260 addresses limitation of flexion of the knee.  Limitation of flexion of the leg to 60 degrees is assigned a noncompensable rating.  Flexion limited to 45 degrees warrants a 10 percent evaluation, and flexion limited to 30 degrees warrants a 20 percent rating.  The highest available rating, 30 percent, is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Also, pursuant to Diagnostic Code 5003, even if the Veteran's limitation of motion is noncompensable under the applicable diagnostic code, a 10 percent rating may still be applied for each major joint affected by limitation of motion.  Id., DC 5003, 38 C.F.R. § 4.45.

As above, the Board must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Here, the Veteran contends that his right knee arthritis is more severe than the 10 percent rating currently assigned.  For the reasons that follow, the Board concludes that this rating is proper.  

The Veteran underwent a VA examination in March 2008.  The Veteran reported suffering from pain in his right knee, but he denied suffering from stiffness, swelling, heat or redness, instability or giving way, locking, fatigability, and lack of endurance.  The Veteran stated that he attended physical therapy for his knees.  He stated that he had flare-ups when running.

Upon examination, the Veteran had a normal gait and normal posture.  His right knee was not ankylosed.  The examiner found no evidence of weakness, incoordination, instability, abnormal weight bearing, effusion, redness, heat, or guarding of movement.  The Veteran did have pain and fatigue with motion, as well as a lack of endurance.  His Lachman's and McMurray's tests were negative.  

Range of motion testing revealed that the Veteran had flexion of 120 degrees and extension of 0 degrees.  The Veteran suffered from pain from 80-120 degrees of flexion.  Repetitive use did not result in any further limitation.  

Based on this examination, the examiner diagnosed the Veteran as suffering from traumatic arthritis of the right knee.  

The Veteran underwent a second VA examination in August 2008.  The Veteran denied suffering from pain, instability, deformity, giving way, pain, stiffness, weakness, dislocation, sublaxation, locking, or effusion in his right knee.  

Upon examination, the examiner found that the Veteran suffered from subpatellar tenderness in his right knee, but he had no bumps consistent with Osgood-Schlatter disease, no crepitation, no mass behind his knee, no grinding, no instability, and no meniscus abnormality.  

Range of motion testing revealed that the Veteran had flexion of 115 degrees with pain beginning at 90, and extension of 0 degrees.  He had no additional limitation of motion with repetitive use.  

There is little other relevant evidence in the Veteran's claims file.  In a January 2009 VA treatment note, the Veteran complained of increasing pain in his right knee.  Upon examination, the Veteran had crepitus and popping with range of motion.  No other findings were recorded.  

Based on the foregoing, the Board finds that the Veteran has not met the criteria for an increased rating for his right knee arthritis.  Again, under Diagnostic Code 5260, to warrant a 20 percent rating, the Veteran's flexion in his right knee would have to be limited to 30 degrees.  In both the March and August 2008 VA examinations, even taking into account the Veteran's pain, his flexion remained far above this level.  

The Board has considered whether any analogous Diagnostic Codes would more closely approximate the Veteran's disability or would provide for a higher rating, but concludes that none do.  The Veteran's right knee is not ankylosed, precluding a rating under Code 5256.  His right knee has never been found to be unstable, precluding a rating under 5257.  As the Veteran's cartilage has never been found to be symptomatic, Diagnostic Codes 5258 and 5259 are not applicable.  Since his extension is full, Diagnostic Code 5261 is inapplicable.  There is no evidence of impairment of the tibia and fibula, precluding a rating under Code 5262.  The highest rating under Diagnostic Code 5263 is 10 percent, so rating him under this code would not result in an increased rating.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  Here, the VA examinations have found that the Veteran suffers from painful limitation of motion in his right knee, and this symptom is contemplated under the applicable rating criteria for arthritis of the knees.  The first threshold of the Thun framework is thus not met, ending the Board's inquiry.  22 Vet. App. at 115. 

In summary, the Board finds that over the course of the entire appeals period, the Veteran's right knee arthritis has not resulted in flexion of 30 degrees or less, any loss of extension, or ankylosis.  Accordingly, the Board concludes that the criteria for an increased rating for the Veteran's right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a, DCs 5003, 5010, 5256-63.

Left Knee Arthritis 

The Veteran's left knee arthritis has also been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5010-5260.  In the interest of brevity, the Board notes that the same rating criteria and law that applied to the Veteran's right knee arthritis apply again here.  

As with his right knee, the Veteran has undergone two VA examinations for his left knee arthritis.  At the first in March 2008, the Veteran reported suffering from pain in his left knee, but he denied suffering from stiffness, swelling, heat or redness, instability or giving way, locking, fatigability, and lack of endurance.  The Veteran stated that he attended physical therapy for his knees.  He stated that he had flare-ups when running.

Upon examination, the Veteran had a normal gait and normal posture.  His left knee was not ankylosed.  The examiner found no evidence of weakness, incoordination, instability, abnormal weight bearing, effusion, redness, heat, or guarding of movement.  The Veteran did have pain and fatigue with motion, as well as a lack of endurance.  His Lachman's and McMurray's tests were negative.  

Range of motion testing revealed that the Veteran had flexion of 130 degrees and extension of 0 degrees.  The Veteran suffered from pain from 80-130 degrees of flexion.  Repetitive use did not result in any further limitation.  

Based on this examination, the examiner diagnosed the Veteran as suffering from traumatic arthritis of the left knee.  

The Veteran underwent a second VA examination in August 2008.  The Veteran denied suffering from pain, instability, deformity, giving way, pain, stiffness, weakness, dislocation, sublaxation, locking, or effusion in his left knee.  

Upon examination, the examiner found that the Veteran suffered from subpatellar tenderness in his left knee, but he had no bumps consistent with Osgood-Schlatter disease, no crepitation, no mass behind his knee, no grinding, no clicks or snaps, no instability, and no meniscus abnormality.  

Range of motion testing revealed that the Veteran had flexion of 115 degrees with pain beginning at 80, and extension of 0 degrees.  He had no additional limitation of motion with repetitive use.  

As above, the Veteran complained of increasing pain in his left knee in January 2009, though he stated that the pain was worse in his right than his left.  Upon examination, the Veteran had crepitus and popping with range of motion.  No other findings were recorded.  

Based on the foregoing, the Board finds that the Veteran has not met the criteria for an increased rating for his left knee arthritis.  Again, under Diagnostic Code 5260, to warrant a 20 percent rating, the Veteran's flexion in his right knee would have to be limited to 30 degrees.  In both the March and August 2008 VA examinations, even taking into account the Veteran's pain, his left knee flexion remained far above this level.  

The Board has considered whether any analogous Diagnostic Codes would more closely approximate the Veteran's disability or would provide for a higher rating, but concludes that none do.  The Veteran's left knee is not ankylosed, precluding a rating under Code 5256.  His left knee has never been found to be unstable, precluding a rating under 5257.  As the Veteran's cartilage has never been found to be symptomatic, Diagnostic Codes 5258 and 5259 are not applicable, and as he as full extension, Diagnostic Code 5261 is inapplicable.  There is no evidence of impairment of the tibia and fibula, precluding a rating under Code 5262.  The highest rating under Diagnostic Code 5263 is 10 percent, so rating him under this code would not result in an increased rating.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  Here, the VA examinations have found that the Veteran suffers from painful limitation of motion in his left knee, and this symptom is contemplated under the applicable rating criteria for arthritis of the knees.  The first threshold of the Thun framework is thus not met, ending the Board's inquiry.  22 Vet. App. at 115. 

In summary, the Board finds that over the course of the entire appeals period, the Veteran's left knee arthritis has not resulted in flexion of 30 degrees or less, any loss of extension, or ankylosis.  Accordingly, the Board concludes that the criteria for an increased rating for the Veteran's left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a, DCs 5003, 5010, 5256-63.

Right Arm Disability

The Veteran seeks a rating in excess of 30 percent for his service-connected rupture of the long head of the right (dominant) biceps brachia.  For the reasons that follow, his claim shall be denied.

The Veteran's right arm disability has been evaluated as 30 percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 5303.  This Diagnostic Code addresses residuals of injury to muscle group III, covering the intrinsic muscles of the shoulder girdle, namely the pectoralis major I and deltoid.  The function of these muscles is the elevation and abduction of the arm to the level of the shoulder.  Under this code, moderately severe injuries of the dominant arm are assigned a 30 percent rating, and severe injuries are assigned a 40 percent rating; the 40 percent rating is the highest rating possible under this Diagnostic Code.  

As alluded to above, muscle disabilities are rated as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Id. § 4.56(c).

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id.

A severe muscle disability finding typically involves a through and through or deep penetrating wound due to high- velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring; the history will generally reflect a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound, as well as a record of consistent complaints of cardinal signs and symptoms of muscle disability which are worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements; objective findings will include ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track, palpation will show loss of deep fascia or muscle substance, or soft flabby muscles in wound area, muscles will swell and harden abnormally in contraction, tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  Id. 

Other signs of severe muscle disability include: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or (G) induration or atrophy of an entire muscle following simple piercing by a projectile.

VA must also analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

There is a wealth of evidence concerning the Veteran's right arm disability, all of which is described and analyzed below.  

In a July 2005 VA orthopedic surgery consult note, the Veteran complained of pain and weakness in his right arm.  He stated that his pain was associated with extremes of activity.  Upon examination, the Veteran was described as having full range of motion in his shoulders without pain.  The power of flexion in his right elbow was diminished to "good plus;" his supination power was normal.  He had no pain to palpation to right shoulder or elbow.  There was also no inflammation, erythema, ecchymosis, effusion, induration, or swelling of his right upper extremity.  

The Veteran underwent a VA examination for his right arm disability in October 2006.  The Veteran stated that he suffered from pain, weakness, and fatigability in his right shoulder.  The Veteran denied suffering from stiffness, swelling, heat or redness, instability, locking, or lack of endurance.  He described suffering from 2-3 flare-ups of his pain per week.  

Upon examination, the examiner noted that the Veteran suffered from pain, fatigue, weakness, and lack of endurance in his right shoulder.  There was no effusion, redness, or heat, and there was no guarding of movement.  Further, the Veteran's right shoulder was not ankylosed.  

Range of motion testing revealed that the Veteran had full extension, internal rotation, external rotation, and adduction in his right shoulder.  He was 20 degrees shy of full range of motion in forward flexion (160 out of 180 degrees) and abduction (160 out of 180 degrees).  The Veteran had pain in forward flexion from 150 to 180 degrees, but no pain in any of his other movements.  The Veteran did not lose any of his range of motion with repetitive motion.  

The Veteran underwent another VA examination in March 2008.  The Veteran reported suffering from pain, weakness, and lack of endurance in his shoulder.  He stated that his shoulder hurt most when lifting.  

Upon examination, the examiner noted that the Veteran had weakness and lack of endurance in his right shoulder.  The Veteran did not, however, suffer from fatigue, effusion, redness, heat, or guarding.  The Veteran's right shoulder was also not ankylosed.

Range of motion testing revealed that he had flexion from 0-180 degrees, extension from 0-50 degrees, internal rotation from 0-90 degrees, external rotation from 0-90 degrees, abduction from 0-180 degrees, and adduction from 0-50 degrees.  The Veteran had no additional limitation with repetitive motion.  The examiner stated that the Veteran's range of motion was good, but that he suffered from pain when lifting.  

In a July 2008 VA examination, the Veteran stated that he suffered from decreased strength and constant pain in his right shoulder.  Upon examination, the examiner noted that the Veteran suffered from pain, fatigability, and weakness in his right shoulder, but he did not have incoordination or uncertainty of movement.  The examiner reported that the Veteran's right arm injury resulted in no scarring, no residual nerve, tendon or bone damage, no loss of muscle substance, and no joint limitation.  

Most recently, the Veteran underwent a VA examination in August 2008.  In that examination, the examiner found that the Veteran had flexion of 0-180 degrees, abduction from 0-180 degrees, external rotation from 0-90 degrees, and internal rotation of 0-90 degrees.  The Veteran has mild weakness but no pain with his motion, and the Veteran lost no function with repetitive motion.  The examiner also reported that the Veteran had no recurrent shoulder dislocations or ankylosis in his right shoulder.  

The Veteran has also described his residuals of a right arm injury.  In a March 2008 Decision Review Officer hearing, the Veteran stated that he suffers from cramping and pain in his right shoulder, and that he cannot lift as a result.  In his June 2008 Substantive Appeal, the Veteran stated that he is not able to use his right arm to lift more than 10 pounds, and that his shoulder is painful.  
 
Based on the foregoing, the Board finds that the criteria for an increased, 40 percent rating for the Veteran's right arm disability have not been met.  Again, a 40 percent rating is assigned with severe injuries of Muscle Group III.  Such a rating would require (among other things) evidence of severe impairment of function of the Veteran's right arm or evidence of atrophy of the muscles of his right arm (many of the other hallmarks of a severe muscle disability do not apply to this particular injury, as the Veteran was not injured by a projectile).  

Here, multiple VA examinations have shown that the Veteran has good range of motion in his right arm and shoulder.  The July 2005 VA orthopedic surgery consult note for instance found that the Veteran had full range of motion in his shoulders without pain.  In his March 2008 VA examination, the Veteran's range of motion was good, though he suffered from pain when lifting.  In his August 2008 examination, the examiner reported that the Veteran had mild weakness but no pain with his motion, and the Veteran lost no function with repetitive motion.  As noted above, marked or moderately severe loss of strength or endurance is one of the hallmarks of the 30 percent rating.  Given that the Veteran suffers from pain and weakness yet maintains good range of motion, the Board finds that his disability more closely approximates the requirements for that 30 percent rating.  

Further, there is no evidence that the Veteran suffers from atrophy or other deformities with his right shoulder muscles.  In a July 2008 VA examination, the examiner reported that the Veteran's right arm injury resulted in no scarring, no residual nerve, tendon or bone damage, no loss of muscle substance, and no joint limitation.  

The Board acknowledges that the Veteran complains of pain and weakness in his right shoulder.  These symptoms, however, are already accounted for in the 30 percent rating for his muscle injury.  An increased rating based on the DeLuca factors is thus not at issue.  Further, as the Veteran's disability has remained consistent over the appeals period, staged ratings are also not at issue.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  Here, the VA examinations have found that the Veteran suffers from painful motion, weakness, and a loss of range of motion in his right shoulder; these symptoms are contemplated under the applicable rating criteria for muscle injuries.  The first threshold of the Thun framework is thus not met, ending the Board's inquiry.  22 Vet. App. at 115. 

In summary, the Board finds that the Veteran's right arm disability results in moderately severe injuries to his dominant arm, but not a severe injury.  Accordingly the Board finds that the criteria for an increased, 40 percent rating have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.73, DC 5303.  

Bilateral Hearing Loss

The Veteran seeks an increased rating for his bilateral hearing loss, rated as 10 percent disabling.  For the reasons that follow, his claim shall be denied.  

Claims for increased ratings for hearing loss are governed by a schedule outlined in 38 C.F.R. § 4.85.  The Board undertakes a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests in conjunction with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  The appropriate rating is then determined by finding the intersection point for the two Roman numeral designations using Table VII.   

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides:

(a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.
(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

In an October 2006 VA examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
45
70
65
50
LEFT
30
45
60
65
50

Speech recognition ability of 76 percent in the right ear and of 76 in the left ear was recorded.  

A March 2008 audiology report found that the Veteran had mild to moderate-severe sensorineural hearing loss in his right ear and mild to moderate sensorineural hearing loss in his left.  Though exact measures of the Veteran's hearing acuity were not provided, the report noted that the Veteran's thresholds had improved in most instances.  Further, speech recognition scores of 84 were recorded in each ear.  

In a June 2008 VA examination, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
55
70
75
56.25
LEFT
30
50
60
60
50

Speech recognition ability of 72 percent in the right ear and of 76 in the left ear was recorded.  

This examination also noted that the Veteran's hearing loss would present difficulty in hearing speech on the phone, would interfere with his communication, and would result in a difficulty in hearing and understanding what is spoken to him.  Nevertheless, the examiner reported that with the use of hearing aids and or other devices and in a one-on-one communication situation, the Veteran would do "fair to good."  

In an April 2009 VA audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
50
65
70
51.25
LEFT
25
45
55
55
45

Speech recognition ability of 64 percent in the right ear and of 76 in the left ear was recorded.  

The results of the June 2008 and April 2009 audiological examinations show the most severe levels of hearing loss.  For the June 2008 examination, under Table VI contained in Diagnostic Code 6100, the average pure tone thresholds and speech recognition scores for the right ear correspond to Level V, and for the left ear, these scores correspond to Level IV.  The intersection point for these Levels under Table VII corresponds with the 10 percent rating assigned.  

For the April 2009 examination, under Table VI of Diagnostic Code 6100, the average pure tone thresholds and speech recognition scores for the right ear correspond to Level VI, and for the left ear, these scores correspond to Level III.  The intersection point for these Levels under Table VII also corresponds to the 10 percent rating assigned.  

Further, the Board notes that the Veteran's hearing does not present an exceptional pattern of hearing impairment.  At no point in any examination did the Veteran have puretone thresholds of 55 or more at each frequency, and at no point did the Veteran have puretone thresholds of 30 or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  The Veteran thus does not present an exceptional pattern of hearing impairment.  

Once again, the criteria for an extraschedular rating have not been met.  In this case, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the rating assigned.  As such, the applicable rating criteria are considered to be adequate to evaluate the Veteran's disability.  The Diagnostic Code includes the specific manifestations of the Veteran's bilateral hearing loss.  Thus, the first Thun criterion is thus satisfied, and the Board's inquiry ends here.  22 Vet. App. at 115.

In summary, the Board finds that the average puretone threshold in decibels in an authorized audiological evaluation in June 2008 was 56 in the right ear and 50 in the left.  Speech recognition scores using the Maryland CNC word lists were 72 percent in the right ear and 76 percent in the left ear.  Also, the average puretone threshold in decibels in an authorized audiological evaluation in April 2009 was 51 in the right ear and 45 in the left.  Speech recognition scores using the Maryland CNC word lists were 64 percent in the right ear and 76 percent in the left ear.  Given these findings, the Board concludes that the criteria for an increased, 20 percent rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.85, 4.86 DC 6100.

ORDER

New and material evidence has not been presented, and the Veteran's claim for service connection for sleep apnea remains denied.  

Service connection for hypertension is denied.

Service connection for a cervical strain is denied.

Service connection for a left shoulder condition is denied.

Service connection for a sinus/breathing condition is denied.  

An increased rating for the Veteran's lumbar spine disability prior to April 28, 2008 is denied.  

An increased rating for the Veteran's lumbar spine disability from April 28, 2008 to August 8, 2008 is denied.

A 40 percent rating (but no higher) for the Veteran's lumbar spine disability from August 8, 2008 and thereafter is granted.  

An increased rating for the Veteran's right knee arthritis is denied.  

An increased rating for the Veteran's left knee arthritis is denied.  

An increased rating for the Veteran's right arm disability is denied.  

An increased rating for the Veteran's bilateral hearing loss is denied.  


REMAND

The remaining increased rating claims and claim for a TDIU must be remanded.

First, with respect to the Veteran's claims for increased ratings for the Veteran's bilateral ankle arthritis, the Board notes that the Veteran has undergone VA examinations for these conditions.  The evidence shows, however, that since those examinations, his conditions may have deteriorated.  In November 2009, the Veteran stated that he frequently sprained his ankles and felt unsteady when walking.  Further, in August 2010, the Veteran underwent surgery on his right ankle.  Given the Veteran's surgery and his complaint of suffering from increased instability in his ankles, the Board believes it prudent to have him undergo a new VA examination.  

Next, with respect to the Veteran's claim for an increased rating for his psychiatric disorder, the Board notes that the evidence regarding his psychiatric disorder had remained fairly consistent over the appeals period.  In an August 2011 mental health note, however, a VA nurse practitioner found that the Veteran's PTSD was productive of increasing symptoms and would render him unemployable.  As this report is incongruent with the earlier reported findings, the Board finds it proper to have the Veteran undergo a new VA examination to determine the current nature and severity of his psychiatric disorders.  

Finally, given that the August 2011 mental health note found that the Veteran was unemployable as a result of his PTSD and the fact that the Veteran's ratings for his ankles may change, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the other issues that the Board is remanding.  This issue thus must be remanded as well.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the Veteran's claims file all VA treatment records dated from November 2009 and thereafter.  

2.  The RO/AMC should schedule the Veteran for a VA joints examination to determine the current nature and severity of his bilateral arthritis of the ankles.  

A copy of the claims file should be made available to the examiner, and the report should reflect that the Veteran's claims file was reviewed in connection with the examination.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

3.  The RO/AMC should schedule the Veteran for a VA PTSD examination to determine the current nature and severity of his service-connected PTSD.  

A copy of the claims file should be made available to the examiner, and the report should reflect that the claims file was reviewed in connection with the examination.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to specifically comment on the August 2011 VA mental health note that found that the Veteran suffered from increasing PTSD symptoms.  If the examiner's conclusions differ from those contained in this note, the examiner is asked to provide an explanation of why his findings more closely approximate the Veteran's current symptomatology. 

4.  The RO/AMC should read the medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all the questions posed are not answered.

Further, the RO/AMC should undertake any further development that it finds warranted based on the results of the above ordered examinations.  Specifically, the RO/AMC should consider whether the results of these examinations warrant obtaining new opinions regarding the effect that the Veteran's service-connected disabilities have on his ability to secure or follow a substantially gainful occupation.  

5.  The RO/AMC shall then readjudicate the Veteran's claims. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


